Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/435,831, filed on 06/10/2019.  Claims 1-21, as originally filed, are currently pending and have been considered below. Claim 1, 8 and 15 are independent claim.

Priority
The application claims the benefit of 62/682,281 filed on 06/08/2018.

Drawings
The drawings filed on 06/10/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Hare (US Patent Application Publication No 2013/0013931 A1). 

Regarding Claim 1, O’Hare discloses a method for securely remotely storing an encryption key, the method comprising: 
encrypting the encryption key using a symmetrical encryption algorithm to render a cipher text data (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a session master key and encrypt the data using RS1 stream cipher. Here data is mapped to encryption key. ¶[0105], the cryptographic handling module may perform public key encryption, symmetric key encryption or both); 
splitting, using according to a splitting algorithm, the cipher text data into at least a first cipher text segment set and a second cipher text segment set (O’Hare, Fig-22, ¶[0299]- ¶[0306], separating the resulting encrypted data into four shares or portions of parsed data); and 
transferring the first cipher text segment set and the second cipher text segment set, respectively, to a first storage server at a first geographic location and a second storage server at a second geographic location of a secure storage system (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a stream cipher key for each of the four data shares. Encrypting each share, then store the encryption keys in different 
wherein, in association with the transferring, an identifying value is provided for subsequent identification of the first cipher text segment set and the second cipher text segment set from the secure storage system (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a unique transaction ID for this transaction. Storing the transaction ID and session master key in a separate key management table. Separating the transaction ID according to the pattern and append the data to the encrypted parsed or separated data). 

Regarding claim 2, O’Hare discloses the method of claim 1, further comprising: 
transferring a symmetric key, used during the encrypting, in association with the transferring the first cipher text segment set and the second cipher text segment set (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a stream cipher key for each of the four data shares). 

Regarding claim 3, O’Hare discloses the method of claim 1 wherein the transferring the first cipher text segment set and the second cipher text segment set is carried out by an email protocol transfer (O’Hare, ¶[0398]-¶[0399], Fig- 28 and 29, the secure data parser may be integrated in any system that involves data in motion. Such systems include, email. With respect to email, the secure 

Regarding claim 4, O’Hare discloses the method of claim 3 wherein, during the transferring the first cipher text segment set and the second cipher text segment set, an email address of record accompanies at least a first email message containing the first cipher text segment set (O’Hare, ¶[0398]-¶[0399], Fig- 28 and 29 show sender system that is used to generate or store a message, for example, an email message, binary data file etc. The separate data portions carried along communications paths are recombined at recipient system to generate the original message), 
where the email address of record operates as a destination for returning the first cipher text segment set and the second cipher text segment set from the secure storage system (O’Hare, ¶[0400], Fig-29, sender system is used to generate and store message which may be an email message. Message is parsed and split by secure data parser. The resultant data portions may be communicated across a single communications paths. The separate data portions carried along communication path are recombined at recipient system to generate original message).

Regarding Claim 5, O’Hare discloses the method of claim 3 wherein, during the transferring the first cipher text segment set and the second 

Regarding Claim 6, O’Hare discloses the method of claim 5, where the identification of the second server operates as a destination for the first server relaying a received request to return the second cipher text segment set from the secure storage system (O’Hare, ¶[0402], the secure data parser may be implemented in a back-end component such as the exchange server, in which case messages may be automatically parsed, split and communicated along different paths without user intervention).

Regarding Claim 7, O’Hare discloses the method of claim 1, wherein during the splitting, the cipher text data is split into at least the first cipher text segment set and the second cipher text segment set by alternatingly assigning equal-size blocks to the first cipher text segment set and the second cipher text segment set (O’Hare, Fig-22, ¶[0299]- ¶[0306], separating the resulting encrypted data into four shares or portions of parsed data. ¶[0419], cipher feedback key generator generate for each 

Regarding Claim 8, O’Hare discloses a non-transitory computer readable medium including computer-executable instructions facilitating performing, on a computer system, a method for securely remotely storing an encryption key, the method comprising: 
encrypting the encryption key using a symmetrical encryption algorithm to render a cipher text data (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a session master key and encrypt the data using RS1 stream cipher. Here data is mapped to encryption key. ¶[0105], the cryptographic handling module may perform public key encryption, symmetric key encryption or both); 
splitting, using according to a splitting algorithm, the cipher text data into at least a first cipher text segment set and a second cipher text segment set (O’Hare, Fig-22, ¶[0299]- ¶[0306], separating the resulting encrypted data into four shares or portions of parsed data); and 
transferring the first cipher text segment set and the second cipher text segment set, respectively, to a first storage server at a first geographic location and a second storage server at a second geographic 
wherein, in association with the transferring, an identifying value is provided for subsequent identification of the first cipher text segment set and the second cipher text segment set from the secure storage system (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a unique transaction ID for this transaction. Storing the transaction ID and session master key in a separate key management table. Separating the transaction ID according to the pattern and append the data to the encrypted parsed or separated data).

Regarding Claim 9, O’Hare discloses the non-transitory computer readable medium of claim 8 further comprising computer-executable instructions for: 
transferring a symmetric key, used during the encrypting, in association with the transferring the first cipher text segment set and the second cipher text segment set (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a stream cipher key for each of the four data shares).

Regarding Claim 10, O’Hare discloses the non-transitory computer readable medium of claim 8 wherein the transferring the first cipher text segment set and the second cipher text segment set is carried out by an email protocol transfer (O’Hare, ¶[0398]-¶[0399], Fig- 28 and 29, the secure data parser may be integrated in any system that involves data in motion. Such systems include, email. With respect to email, the secure data parser may be used to parse outgoing messages and sending the different portions of the parsed data along different paths thus creating multiple streams of data).

Regarding Claim 11, O’Hare discloses the non-transitory computer readable medium of claim 10 wherein, during the transferring the first cipher text segment set and the second cipher text segment set, an email address of record accompanies at least a first email message containing the first cipher text segment set (O’Hare, ¶[0398]-¶[0399], Fig- 28 and 29 show sender system that is used to generate or store a message, for example, an email message, binary data file etc. The separate data portions carried along communications paths are recombined at recipient system to generate the original message), 
where the email address of record operates as a destination for returning the first cipher text segment set and the second cipher text segment set from the secure storage system (O’Hare, ¶[0400], Fig-29, sender system is used to generate and store message which may be an 

Regarding Claim 12, O’Hare e discloses the non-transitory computer readable medium of claim 10 wherein, during the transferring the first cipher text segment set and the second cipher text segment set, an identification of the second server accompanies at least a first email message containing the first cipher text segment set (O’Hare, ¶[0402], the secure data parser may be implemented in a back-end component such as the exchange server, in which case messages may be automatically parsed, split and communicated along different paths without user intervention).

Regarding Claim 13, O’Hare discloses the non-transitory computer readable medium of claim 12, where the identification of the second server operates as a destination for the first server relaying a received request to return the second cipher text segment set from the secure storage system (O’Hare, ¶[0402], the secure data parser may be implemented in a back-end component such as the exchange server, in 

Regarding Claim 14, O’Hare discloses the non-transitory computer readable medium of claim 8, wherein during the splitting, the cipher text data is split into at least the first cipher text segment set and the second cipher text segment set by alternatingly assigning equal-size blocks to the first cipher text segment set and the second cipher text segment set (O’Hare, Fig-22, ¶[0299]- ¶[0306], separating the resulting encrypted data into four shares or portions of parsed data. ¶[0419], cipher feedback key generator generate for each secure data parser operation, a unique key, or random number to be used as a seed value for an operation that extends an original session key size into a value equal to the length of the data to be parsed and split. ¶[0437], each share of data will have an approximately equal amount of data bits).

Regarding Claim 15, O’Hare discloses a computer system including: 
a processor (O’Hare, Fig-1); and 
a non-transitory computer readable medium including computer-executable instructions that, when executed on the processor, facilitate performing, on the computer system, a method for securely remotely storing an encryption key, the method comprising (O’Hare, Fig-1): 

splitting, using according to a splitting algorithm, the cipher text data into at least a first cipher text segment set and a second cipher text segment set (O’Hare, Fig-22, ¶[0299]- ¶[0306], separating the resulting encrypted data into four shares or portions of parsed data); and 
transferring the first cipher text segment set and the second cipher text segment set, respectively, to a first storage server at a first geographic location and a second storage server at a second geographic location of a secure storage system (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a stream cipher key for each of the four data shares. Encrypting each share, then store the encryption keys in different locations from the encrypted data portions or shares. Share 1 gets Key 4, Share 2 gets Key 1, Share 3 gets Key 2, Share 4 gets Key 3), 
wherein, in association with the transferring, an identifying value is provided for subsequent identification of the first cipher text segment set and the second cipher text segment set from the secure storage system (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a unique transaction ID for this transaction. Storing the transaction ID and session master key in a 

Regarding Claim 16, O’Hare discloses the system of claim 15, wherein the non-transitory computer readable medium further comprises computer-executable instructions for: 
transferring a symmetric key, used during the encrypting, in association with the transferring the first cipher text segment set and the second cipher text segment set (O’Hare, Fig-22, ¶[0299]- ¶[0306], generating a stream cipher key for each of the four data shares).

Regarding Claim 17, O’Hare discloses the system of claim 15 wherein the transferring the first cipher text segment set and the second cipher text segment set is carried out by an email protocol transfer (O’Hare, ¶[0398]-¶[0399], Fig- 28 and 29, the secure data parser may be integrated in any system that involves data in motion. Such systems include, email. With respect to email, the secure data parser may be used to parse outgoing messages and sending the different portions of the parsed data along different paths thus creating multiple streams of data).

Regarding Claim 18, O’Hare discloses the system of claim 17 wherein, during the transferring the first cipher text segment set and the second cipher text segment set, an email address of record accompanies at least a first email message containing the first cipher text segment set (O’Hare, ¶[0398]-¶[0399], Fig- 28 and 29 show sender system that is used to generate or store a message, for example, an email message, binary data file etc. The separate data portions carried along communications paths are recombined at recipient system to generate the original message),
where the email address of record operates as a destination for returning the first cipher text segment set and the second cipher text segment set from the secure storage system (O’Hare, ¶[0400], Fig-29, sender system is used to generate and store message which may be an email message. Message is parsed and split by secure data parser. The resultant data portions may be communicated across a single communications paths. The separate data portions carried along communication path are recombined at recipient system to generate original message).

Regarding Claim 19, O’Hare discloses the system of claim 17 wherein, during the transferring the first cipher text segment set and the second cipher text segment set, an identification of the second server accompanies at least a first email message containing the first cipher 

Regarding Claim 20, O’Hare discloses the system of claim 19, where the identification of the second server operates as a destination for the first server relaying a received request to return the second cipher text segment set from the secure storage system (O’Hare, ¶[0402], the secure data parser may be implemented in a back-end component such as the exchange server, in which case messages may be automatically parsed, split and communicated along different paths without user intervention).

Regarding Claim 21, O’Hare discloses the system of claim 15, wherein during the splitting, the cipher text data is split into at least the first cipher text segment set and the second cipher text segment set by alternatingly assigning equal-size blocks to the first cipher text segment set and the second cipher text segment set (O’Hare, Fig-22, ¶[0299]- ¶[0306], separating the resulting encrypted data into four shares or portions of parsed data. ¶[0419], cipher feedback key generator generate for each secure data parser operation, a unique key, or random number to be used as a seed value for an operation that extends an original session .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/WASIKA NIPA/           Primary Examiner, Art Unit 2433